Citation Nr: 1132768	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to residuals of a gunshot wound of the right knee with arterial injury.

2.  Entitlement to service connection for a left leg disorder as secondary to residuals of a gunshot wound of the right knee with arterial injury.

3.  Entitlement to service connection for arthritic changes of the lower extremities, hips, upper and lower back, neck, and shoulders as secondary to residuals of a gunshot wound of the right knee with arterial injury.

4.  Entitlement to an increased rating for residuals of a gunshot wound of the right knee with arterial injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957 and from September 1960 to January 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The issues before the Board were remanded in September 2009 so that the Veteran could be scheduled for a videoconference hearing before a member of the Board; this hearing was held in November 2009.  A transcript of the hearing has been associated with the Veteran's claims file.

In a February 2010 decision, the Board subsequently reopened the Veteran's previously denied claims and remanded the claims on their merits, along with the increased-rating claim, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, including a request that he obtain further clarification from his private physician; provide the Veteran with a VA examination; and then re-adjudicate the claims.  The AOJ provided the Veteran the requisite notice in a February 2010 letter and scheduled the Veteran for a VA examination, which was conducted in June 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2011, in which the AOJ again denied the Veteran's claims.  


FINDING OF FACT

The Board was notified in August 2011 that, while the Veteran's appeal to the Board was pending, the Veteran died in July 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


